I concur in the majority opinion.
The plaintiff, having accepted from the several assignees of the party to whom she leased her property on September 8, 1943, sums totalling $480, and amount less than that stipulated in the lease, in payment of delay rentals due and payable on or before September 8, 1944, cannot now be heard to say that the amounts thus received and retained by her were not sufficient to continue the lease for the ensuing year. She thereby elected to accept the $480 and her election in this respect had the effect of continuing the lease until its next anniversary date. In other words, she cannot *Page 1067 
retain this amount and at the same time claim the lease had terminated. It necessarily follows, therefore, that when the next anniversary date arrived for the payment of these rentals so that the lease might be kept in force for another year, the assignees had reason to assume the amounts previously paid by them to the plaintiff were correct, since she had accepted them without protest the previous year, and it is my opinion that the timely tender for the year 1945 by the defendant here, assignee of a designated portion of the original lease, of the same amount tendered for this same portion the previous year, was sufficient to maintain that portion of the lease for another year and the plaintiff is estopped from claiming its forfeiture.